Citation Nr: 1811507	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to December 11, 2007, for residuals of a medial meniscectomy of the left knee and in excess of 30 percent after February 1, 2009 for status post arthroplasty of the left knee (collectively, "left knee disability").  

2.  Entitlement to an effective date prior to December 11, 2007, for a temporary total rating based on convalescence for the service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968, and from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the August 2011 statement of the case and supplemental statement of the case.  The Board previously remanded the first two issues listed on the title page for additional development in December 2010 and November 2014, and the case now returns for further appellate review.  

Based on the Veteran's testimony at his November 2017 hearing, the Board finds that the issue of entitlement to a TDIU has been raised as a component of his claim for increased ratings for his left knee disability.  In this regard, he testified that he attempted to work three separate times and was unable to do so every time due to his left knee disability.  Thus, the Board has assumed jurisdiction over such issue and included it on the title page.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to increased ratings for the left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
.

FINDING OF FACT

The date of hospital admission for the Veteran's left total knee arthroplasty was December 11, 2007; his left knee was not immobilized by cast prior to such date. 


CONCLUSION OF LAW

The criteria for an effective date prior to December 11, 2007, for a temporary total rating based on convalescence for the service-connected left knee disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 3.401(h)(2), 4.30 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran is seeking an effective date prior to December 11, 2007, for a temporary total rating based on convalescence for the service-connected left knee disability.  Specifically, he asserts that the effective date should be in August 2007 as he was unable to work at such time due to his left knee disability.  

It is an established policy of VA that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of a disability which is temporary in nature such as a period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30. 

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id.  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id.  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a).  

Temporary total ratings for convalescence commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Such ratings are payable from the date of entrance into the hospital and are warded after discharge from the hospital.  38 C.F.R. § 3.401(h)(2).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. 
§ 4.30(a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. §4.30(b).  

The basic facts in this case are not in dispute.  The Veteran filed a claim for an increased rating for his left knee disability in September 2007.  A January 2008 rating decision granted a temporary 100 percent rating, effective December 11, 2007, to January 1, 2009, for such service-connected left knee disability requiring convalescence following surgery.  

While the Veteran alleges that, since August 2007, he was unable to work due to his left knee disability, the effective date of  a temporary total rating for convalescence is assigned not based on symptoms prior to a surgical operation; rather, the effective date is assigned based on the date of hospital admission.  

In the instant case, the effective date of the temporary total rating based on convalescence for the service-connected left knee disability can be no earlier than the date of "hospital admission or outpatient treatment" pursuant to 38 C.F.R. 
§ 4.30.  The record clearly shows that the date of hospital admission for the Veteran's left total knee arthroplasty was December 11, 2007.  Furthermore, although VA treatment records dated from January 2001 to November 2007 indicate that the Veteran received treatment for his left knee prior to December 11, 2007, such could only result in an earlier effective date for a temporary total rating for earlier "outpatient treatment" if his service-connected left knee disability revealed "immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a)(3).  Here, the medical and lay evidence of record does not establish that the Veteran's left knee was immobilized by cast, without surgery, prior to December 11, 2007.  As such, the preponderance of the evidence is against the assignment of an effective date prior to December 11, 2007, for the temporary total rating based on convalescence for the service-connected left knee disability.  The appeal of this issue must be denied. 


ORDER

An effective date prior to December 11, 2007, for a temporary total rating based on convalescence for the service-connected left knee disability is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Increased Ratings 

The Veteran was afforded VA examinations in June 2007 and June 2011 so as to determine the nature and severity of his left knee disability, and afforded VA examinations in January 2014, July 2015, June 2016, and August 2017 conducted in connection with examinations of his right knee.  However, the Board finds that, as the Veteran testified to additional left knee symptomatology at his November 2017 Board hearing, a remand is necessary in order to afford him a VA examination so as to address the current nature and severity of his left knee disability.  In this regard, he reported that he was unable to kneel, walk on uneven ground, thin certain sections of his 150-acre farm, or mow the lawn; he had no strength in his legs; he had difficulties with prolonged standing and walking; and he experienced an aching pain at night.  He further reported that he experienced weakness in his knees, which required him to use both of his arms when getting out of a chair; and that he has very limited physical activity as he no longer is able to hunt, fish, garden, work on his farm, or go shopping.  Therefore, as the evidence suggests that the Veteran's left knee symptomatology may have increased in severity since the June 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the United States Court of Appeals for Veterans Claims (Court) recently issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Thereafter, the Court addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Upon a review of the Veteran's VA examinations conducted in June 2007, June 2011, January 2014, July 2015, June 2016, and August 2017, it does not appear that such conformed to the Court's holdings in Correia, and the June 2011 VA examination does not appear to conform to the Court's holding in Sharp.  Therefore, in conducting the Veteran's new VA examination on remand, the examiner should address the Court's requirements.  Such examination should include a retrospective medical opinion addressing the range of motion findings in the prior examinations pursuant to Correia.  Furthermore, while the Veteran did not report flare-ups at the June 2007 VA examination, he reported such at the June 2011 VA examination; therefore, the new VA examination should be conducted during a flare-up, if possible.  However, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

TDIU

As noted in the Introduction, a TDIU claim has been raised by the Veteran in connection with his claim for increased ratings his left knee disability.  However, such claim has not yet been developed or adjudicated by the AOJ in the first instance.  Therefore, a remand is necessary to do so.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with notice as to the information and evidence necessary to substantiate a TDIU claim and requesting that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and adjudicate such claim in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice that informs him of the evidence and information necessary to substantiate a claim of entitlement to TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his left knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.

(B) The examiner should record the range of motion of the right and left knees observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted during the course of the appeal in June 2007, June 2011, January 2014, July 2015, June 2016, and August 2017.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided. 

(E) If the Veteran endorses experiencing flare-ups of his left knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should comment upon the functional impairment resulting from the Veteran's left knee disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated/readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


